Citation Nr: 1547851	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-14 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a low back condition.

2. Entitlement to service connection for degenerative disc disease of the cervical spine with left upper radiculopathy.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for a nervous disorder, other than posttraumatic stress disorder (PTSD) or depression.

5. Entitlement to service connection for PTSD, also claimed as depression.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1976 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama and a March 2014 rating decision by the RO in Montgomery which denied service connection for PTSD.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In cases before the Board in which a claimant has timely filed a notice of disagreement with a determination of the AOJ, but the record reflects that the AOJ has not subsequently granted the claim in full and has not furnished the claimant with a statement of the case, the Board shall remand the claim to the AOJ with instructions to prepare and issue a statement of the case.  38 C.F.R. § 19.9(c) (2015).  In this matter, the Veteran was denied service connection for PTSD, also claimed as depression, in a March 2014 rating decision.  In June 2014, he submitted a new claim for depression, which the Board reasonably infers constituted a notice of disagreement with that denial.  See 38 C.F.R. § 20.201(b) (2015).  Accordingly, the Board remands that issue for the issuance of a statement of the case.  

Under 38 U.S.C.A. § 5103A(b)(1) (West 2014), VA is required to make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized VA to obtain.  Those records include service treatment records, if relevant to the claim.  38 C.F.R. § 3.159(c)(3) (2015).  VA's duty to assist requires it to make as many requests as necessary to secure relevant Federal records, only ceasing the search if VA concludes that the record do not exist or that further efforts to secure them would be futile.  38 C.F.R. § 3.159(c)(2).

In the instant matter, the Veteran appealed a denial of service connection for a low back condition, degenerative disc disease of the cervical spine, hypertension, and a nervous disorder.  All denials by the RO to date have noted that there is no evidence of treatment for any of these disorders in the Veteran's service treatment records.  However, review of the Veteran's claims file reveals that his service treatment records appear to be incomplete as they consist of only four pages, and only include his entrance examination.  There is no sign of a separation examination or any other interim treatment reports.  

For his part, the Veteran has submitted a February 2011 statement in which he asserts that he was injured while participating in a high jump during boot camp in Orlando, Florida, and that he required hospitalization.  The Veteran's military personnel records do indicate that he was stationed in Orlando at one point during his active service.  Accordingly, a remand is necessary so that VA may make all reasonable efforts to obtain the Veteran's complete service treatment records prior to the final adjudication of those claims.  

Additionally, VA's duty to assist requires it to provide a medical examination or obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (A) contains competent evidence of a currently diagnosed disability or recurrent symptoms of a disability; (B) establishes that the Veteran suffered an event, injury or disease in service; and (C) indicates that the claimed disability may be associated with the established event, illness, or injury.  38 C.F.R. § 3.159(c)(4)(1).  

In this matter, the Veteran has not been afforded a VA examination in connection with any of the claims on appeal.  With regard to the claim of service connection for a nervous disorder, the Board finds that the Veteran should be afforded a VA examination in connection with that claim (here, the Board notes that the Veteran has been denied service connection for PTSD, also claimed as depression, in a March 2014 rating decision; as discussed above, that issue, which is separate, has not been fully adjudicated and is remanded for the issuance of a statement of the case; should he perfect an appeal then all psychiatric claimed disorders may be consolidated).  The medical evidence of record indicates that the Veteran does exhibit some psychiatric symptomatology.  Likewise, the Veteran has submitted multiple buddy statements from friends and family who knew him prior to, and after his active service, attesting to a change in his demeanor.  At the very least, the Board finds that this is sufficient to trigger the duty to provide a VA examination to determine if the Veteran suffers from a present nervous condition that is related to service.  

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case with regard to the claim for service connection for PTSD, also claimed as depression.  

2. Make all reasonable efforts to obtain the Veteran's complete service treatment records and associate them with the claims file. All efforts to obtain those records should be recorded.  If the complete service treatment records cannot be obtained, then a formal finding of unavailability should be written and the Veteran informed so that he may supplement the record accordingly.

3. Schedule the Veteran for a VA mental health examination in connection with his claim for service connection for a nervous condition.  The Veteran's complete claims file, including a copy of this remand should be made available to the examiner for review.  Any necessary diagnostic testing should be conducted.

The examiner should conduct a thorough examination of the Veteran, and provide a diagnosis for any psychiatric condition experienced.  Thereafter, the examiner is requested to state whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's diagnosed psychiatric condition is related to any incident of active service.  

A rationale should be provided for each opinion given, including citation to evidence of record, medical treatise evidence, and known medical principles.  

4. Thereafter, the AOJ should undertake any additional development deemed necessary, to include scheduling the Veteran for a VA examination for any other issue on appeal which may be associated with a verified in-service event, illness, or injury.  

5. Thereafter, the AOJ should readjudicate the issues on appeal.  Should any benefit sought remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




